DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-8, 11-16 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

As per claim 1, the cited prior art does not seem to anticipate or suggest an obvious combination of the claimed limitations, in particular, wherein the first electrode of the first output circuit and the second connection conductive portion are in a same layer; or a material of the first connection conductive portion is identical to a material of a semiconductor layer of the input circuit, wherein the shift register unit further comprises a second output circuit, a third signal line input terminal, a seventh connection conductive portion, and a fourth connection conductive portion, wherein a gate electrode of the second output circuit is configured to be connected to the first output terminal to receive an output signal output by the first output terminal, a first electrode of the second output circuit is configured to be connected to the third signal line input terminal through the seventh connection conductive portion to receive a third signal, and a second electrode of the second output circuit is configured to be connected to a second output circuit; and the seventh connection conductive portion is configured to be in a laver different from the fourth connection conductive portion.

As per claim 6, the cited prior art does not seem to anticipate or suggest an obvious combination of the claimed limitations, in particular, wherein the first electrode of the third transistor and the second connection conductive portion are in a same layer; or a material of the first connection conductive portion is identical to a material of a semiconductor laver of the first transistor, wherein the circuit structure further comprises a seventh transistor, a third signal line input terminal, a seventh connection conductive portion, and a fourth connection conductive portion, wherein a cate electrode of the seventh transistor is configured to be connected to the first output terminal to receive an output signal output by the first output terminal, a first electrode of the seventh transistor is configured to be connected to the third signal line input terminal through the seventh connection conductive portion to receive a third signal, and a second electrode of the seventh transistor is configured to be connected to a second output terminal; and the seventh connection conductive portion is configured to be in a layer different from the fourth connection conductive portion.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694